Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 1 of 14 PageID# 18




                                                    3:19cv188
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 2 of 14 PageID# 19
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 3 of 14 PageID# 20
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 4 of 14 PageID# 21
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 5 of 14 PageID# 22
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 6 of 14 PageID# 23
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 7 of 14 PageID# 24
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 8 of 14 PageID# 25
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 9 of 14 PageID# 26
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 10 of 14 PageID# 27
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 11 of 14 PageID# 28
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 12 of 14 PageID# 29
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 13 of 14 PageID# 30
Case 3:19-cv-00188-REP Document 1 Filed 03/20/19 Page 14 of 14 PageID# 31
